Citation Nr: 1236040	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression (claimed as a personality disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1984 to October 1985.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim at issue was previously remanded by the Board in June 2011 for further procedural development of allowing the RO the opportunity to consider additional evidence and provide the Veteran with a supplemental statement of the case (SSOC).  This was accomplished, and the claim was readjudicated in an 
August 2012 SSOC.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was treated for and diagnosed with mixed personality disorder in service. 

2.  The Veteran did not sustain a superimposed injury in service or permanent worsening of the personality disorder in service.

3.  Symptoms of a psychiatric disorder other than personality disorder were not chronic in service and have not been continuous since service separation. 

4.  The post-service symptoms of depression are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9, 4.127 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely June 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Veteran was provided with a VA examination in September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, VA examination, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

The Veteran contends that he has a current psychiatric disorder which originated in service and has continued since that time.  In the September 2010 VA examination report of history, the Veteran contended that he has had depression since service and is currently taking medication for depression.

After a review of the evidence, the Board finds that the weight of the evidence shows no diagnosis of an acquired psychiatric disorder in service, but rather, a personality disorder, for which there is no credible or competent evidence of aggravation in service, or evidence of psychological injury in service, including no psychiatric disorder superimposed over the personality disorder.  The Veteran was diagnosed with mixed personality disorder in service.  

The Veteran was referred for a psychiatric evaluation during service in June 1985.  In a June 1985 psychological examination, the service examiner reported that the Veteran was mentally responsible and had the mental capacity to understand and participate in the examination.  The diagnosis was mixed personality disorder, manifested by passive, dependent, and immature features.  The service examiner recommended that the Veteran be administratively separated from military service because of the personality disorder.  In the July 1985 service separation examination report, clinical findings by the examiner revealed no acquired psychiatric disorder.  Service records show that the Veteran was recommended for separation due to the convenience of the government as evidenced by personality disorder.

The Veteran was separated from service due to a diagnosis of mixed personality disorder.  Personality disorders generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In addition, in this case, there is no competent evidence of record showing that a superimposed injury in service aggravated the Veteran's personality disorder.  See VAOPGCPREC 82-90.  The Veteran's service treatment records do not reflect a diagnosis of an acquired psychiatric disorder, but rather, a personality disorder for which there is no credible or competent evidence of psychological injury or disease in service (other than personality disorder), or aggravation of personality disorder in service, or of a psychiatric disorder superimposed over the personality disorder.  The competent and credible evidence shows that symptoms of an acquired psychiatric disorder were not chronic in service; all psychiatric symptoms were related to the personality disorder. 

The Board next finds that the weight of the evidence demonstrates that symptoms of an acquired psychiatric disorder have not been continuous since service separation in October 1985.  The evidence shows that the Veteran's current psychiatric disorder (other than personality disorder) first manifested many years after service in 2010, notably over 25 years after service discharge, when he reported feelings of anxiety and depression.  The absence of post-service findings, diagnosis, or treatment for 25 years after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran's recent statements of chronic psychiatric disorder symptoms in service and continuous post-service psychiatric disorder symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA and private treatment records.  In private treatment records dated from 
May 1999 to December 2008, the Veteran did not report or receive any treatment for symptoms of a psychiatric disorder.  In VA treatment records dated from January 1988 to March 1988, the Veteran did not report or receive any treatment for symptoms of a psychiatric disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

Other evidence of record that tends to show that psychiatric disorder symptoms have not been continuous since service separation includes a March 1988 letter, where the Veteran filed to change the status of his discharge from service because he believed he did not have a mental disorder or personality disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a BVA decision that gave higher probative value to a contemporaneous letter a veteran wrote during VA hospitalization than to the veteran's subsequent assertion years later).  In a January 1988 VA treatment record, the Veteran reported that he did not have a personality disorder.  The VA examiner reported "no psychiatric diagnosis."  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of an acquired psychiatric disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service symptoms and post-service symptoms regarding a psychiatric disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in March 1988 did not claim or mention a psychiatric disorder; the first time the Veteran had asserted that he had chronic psychiatric disorder symptoms during service and continuous psychiatric disorder symptoms since service separation was in January 2008.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in March 1988, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent acquired psychiatric disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in March 1988 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for an acquired psychiatric disorder (other than personality disorder) at the time of the March 1988 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of acquired psychiatric disorder symptomatology at the time he filed the claim.  

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to lower back disabilities.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Because the SSA disability determination was based entirely on the unrelated physical disability of back disorder, and did not include a claimed psychiatric disorder, the SSA records are of no probative value in tending to relate the current psychiatric disorder, including anxiety and depression, to service.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (acknowledging that VA's duty to assist was limited to obtaining "relevant" SSA records that "that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim").  "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

The absence of any significant complaints or findings of psychiatric disorder, especially the absence of any assertion or history from the Veteran to SSA examiners even mentioning any psychiatric symptoms or alleging occupational impairment due to psychiatric symptoms, also tends to weigh against a finding of continuity of psychiatric symptoms since service separation.  SSA records reflect that the Veteran filed his SSA disability claim in July 2007, claiming at that time that he was unemployable because of back disorders since May 2007.  It was not until after he filed the SSA disability claim that he subsequently filed his VA disability compensation claim in January 2008 for service connection for a "personality disorder."

The weight of the evidence further shows that the Veteran's current psychiatric disorder is not related to service, either by medical opinion or by continuity of symptomatology after service.  In September 2010, upon VA examination, the Veteran was given an Axis I diagnosis of depressive disorder, not otherwise specified.  The September 2010 VA examiner opined that the Veteran's depression was not due to or caused by his military service.  The VA examiner reasoned that 

the Veteran was diagnosed with a personality disorder in service, but the service examiner did not note any problems with anxiety or depression.  The VA examiner also reasoned that, given the fact that the Veteran did not seek treatment for depression for over 25 years after service separation, it is not even considered plausible that the current psychiatric disorder has any relationship to active military service.  Such factual assumptions are accurate, and consistent with the Board's finding that psychiatric symptomatology other than personality disorder was not chronic in service and has not been continuous since service separation. 

There is additionally no competent evidence of a relationship between the Veteran's current psychiatric disorder (depressive disorder) and his military service.  The only nexus opinion on file, dated in September 2010, which included a review of the claims file and accurate history, and which is supported by valid reasons, weighs against the claim.  The Board finds that the lay and medical evidence of record reflects that the Veteran's current psychiatric disorder had post-service onset and is not related to the Veteran's active service.  For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding an in-service psychiatric disorder symptoms and continuous post-service psychiatric symptoms (other than personality disorder).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current psychiatric disorder and active military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection 

for a psychiatric disorder, including anxiety and depression, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


